             Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 HMS   HOLDINGS      CORP.,   ROBERT                        :   SECTIONS 14(a) AND 20(a) OF THE
 BECKER, BILL LUCIA, CRAIG R. CALLEN,                       :   SECURITIES EXCHANGE ACT OF
 KATHERINE BAICKER, ELLEN A.                                :   1934
 RUDNICK, JEFFREY A. RIDEOUT, BART                          :
 M. SCHWARTZ, RICHARD H. STOWE,                             :   JURY TRIAL DEMANDED
 CORA    M.     TELLEZ,     GAINWELL                        :
 ACQUISITION     CORP.,     GAINWELL                        :
 INTERMEDIATE HOLDING CORP., AND                            :
 MUSTANG MERGERCO INC.

                   Defendants.
 --------------------------------------------------------


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against HMS Holdings Corp. (“HMS or the

“Company”) and the members HMS board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of HMS by Gainwell Acquisition Corp. (“Gainwell”) and its affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A
            Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 2 of 16




(the “Proxy Statement”) to be filed on February 4, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                  The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Mustang MergerCo Inc. (“Merger Sub”), a wholly owned subsidiary of Gainwell, will

merge with and into HMS with HMS surviving the merger and becoming a wholly owned

subsidiary of Gainwell (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”) each HMS

common share issued and outstanding will be converted into the right to receive $37.00 in cash

(the “Merger Consideration”).

       3.       As discussed below, Defendants have asked HMS stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Barclays Capital Inc. (“Barclays”) in support of its fairness

opinion, and relied upon by the Board in recommending the Company’s stockholders vote in favor

of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to HMS stockholders or, in the event the




                                                 2
             Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 3 of 16




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Gainwell is headquartered in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of HMS common stock

and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Robert Becker has served as a member of the Board since

January 2016.

        11.      Individual Defendant Bill Lucia has served as a member of the Board since May

2008 and as the Company’s President and Chief Executive Officer since March 2009, and as

Chairman of the Board since July 2015.

        12.      Individual Defendant Craig R. Callen has served as a member of the Board since

October 2013.




                                                   3
          Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 4 of 16




        13.     Individual Defendant Katherine Baicker has served as a member of the Board since

June 2019.

        14.     Individual Defendant Ellen A. Rudnick has served as a member of the Board since

1997.

        15.     Individual Defendant Jeffrey A. Rideout has served as a member of the Board since

June 2019.

        16.     Individual Defendant Bart M. Schwartz has served as a member of the Board since

July 2010.

        17.     Individual Defendant Richard H. Stowe has served as a member of the Board since

1989 and as Lead Independent Director since July 2015.

        18.     Individual Defendant Cora M. Tellez has served as a member of the Board since

October 2012.

        19.     Defendant HMS is incorporated in Delaware and maintains its principal offices at

5615 High Point Drive, Irving, Texas 75038. The Company’s common stock trades on the

NASDAQ Global Select Market under the symbol “HMSY.”

        20.     Defendant Gainwell is a Delaware corporation and an affiliate of Veritas Capital

Fund Management, L.L.C. (“Veritas”), Merger Sub, and Gainwell Intermediate Holding Corp.

Gainwell was formed in 2020 for the purpose of acquiring and running Gainwell Technologies

LLC, a Califorania limited liability company formerly known as DXC MS LLC. Gainwell

maintain its principal offices at c/o Veritas Capital Fund Management, L.L.C., 9 West 57th Street,

32nd Floor, New York, New York 10019.

        21.     Defendant Merger Sub is a Delaware corporation and direct wholly-owned

subsidiary of Gainwell solely for the purpose of engaging in the Proposed Transaction. Merger




                                                4
          Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 5 of 16




Sub’s principal offices are at c/o Veritas Capital Fund Management, L.L.C., 9 West 57th Street,

32nd Floor, New York, New York 10019.

       22.       Gainwell Intermediate Holding Corp. (“Internediate Holdco”) is a privately owned

Delaware corporation and an affiliate of Veritas, Gainwell, and Merger Sub and is the parent

company of Gainwell. Intermediate Holdco’s principal offices are located at c/o Veritas Capital

Fund Management, L.L.C., 9 West 57th Street, 32nd Floor, New York, New York 10019.

       23.       The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

       24.       The defendants identified in paragraphs 10-22 are collectively referred to as the

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       25.       HMS, through its subsidiaries, provides cost containment solutions in the United

States healthcare marketplace. The Company offers coordination of benefits services to

government and commercial healthcare payers to ensure that the correct party pays the claim; and

population management solutions that provide risk-bearing organizations with intelligence across

their member populations to identify risks, and enhance patient engagement and outcomes, as well

as payment integrity, care management and consumer engagement, and analytical solutions. It

serves state Medicaid programs, commercial health plans, federal government health agencies,

government and private employers, children's health insurance program, and other healthcare

payers, as well as a subcontractor. The Company was founded in 1974 and is headquartered in

Irving, Texas.

       26.       On December 21, 2020, HMS announced that they had entered into a proposed

transaction:


                                                 5
  Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 6 of 16




IRVING, Texas, Dec. 21, 2020 (GLOBE NEWSWIRE) -- HMS (Nasdaq: HMSY)
(“HMS”), an industry-leading technology, analytics and engagement solutions
provider helping organizations reduce costs and improve health outcomes, and
Veritas Capital (“Veritas”)-backed Gainwell Technologies (“Gainwell”), a leading
provider of solutions that are vital to the administration and operations of health
and human services programs, today announced that they have entered into a
definitive agreement whereby Gainwell will acquire HMS. Under the terms of the
agreement, HMS shareholders will receive $37.00 in cash per share. The per share
purchase price represents a 52% premium to HMS’ unaffected share price as of
October 2, 2020, the last trading day prior to when reports of a possible transaction
were published, and a 17% premium over the 30-day volume-weighted average
price per share of HMS’ common stock through the close of trading on December
18, 2020, the last trading day before the announcement of the transaction. The
transaction is expected to close in the first half of 2021.

Veritas will look to optimize the HMS solution set across Gainwell and Veritas-
backed Cotiviti, Inc. (“Cotiviti”), a leading provider of data-driven healthcare
solutions. Gainwell will acquire the HMS capabilities focused on the Medicaid
market, including solutions delivered to states and managed care organizations, and
Cotiviti will acquire the HMS capabilities focused on the commercial, Medicare,
and federal markets. The addition of the HMS business lines will further expand
Gainwell’s and Cotiviti’s capabilities with unique, data-driven technology and
service solutions expected to drive greater impact in the healthcare market. Clients
will be offered a broad range of complementary, scalable and flexible solutions that
improve outcomes and quality as well as reduce waste and inefficiencies through
technological innovation, service excellence and unparalleled industry expertise.

“HMS has built a market-leading healthcare technology and analytics enterprise,
and we believe this transaction delivers compelling and certain value to our
shareholders while enhancing our ability to provide clients with world-class, data-
driven analytics solutions,” said Bill Lucia, Chairman and CEO of HMS. “Our
board of directors and executive leadership team conducted a thorough review of a
wide range of strategic alternatives and, after careful consideration, we determined
this outcome to be the best path forward for our shareholders, clients and
employees.”

Ramzi Musallam, CEO and Managing Partner of Veritas, a leading investor in
government and healthcare technology businesses, said, “HMS has developed a
highly differentiated set of capabilities that deliver tangible value across the
government and commercial healthcare payer spectrum. By aligning HMS’ market
focus with Gainwell and Cotiviti, these organizations can become even more
strategically aligned to their customers’ missions. We look forward to working
closely with the talented teams at HMS, Gainwell and Cotiviti to ensure successful
combinations while advancing the collective goal of reducing costs and improving
health outcomes nationwide.”




                                         6
         Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 7 of 16




       Paul Saleh, President and CEO of Gainwell, said, “We are thrilled to bring together
       two exceptional heritages in the healthcare technology marketplace. Through this
       partnership, our continuum of capabilities will enable us to deliver more value to
       our clients as we work together to bend the healthcare cost curve and improve
       outcomes. With the support and strategic guidance of Veritas, we look forward to
       bringing together our teams, technologies and solutions to continue to innovate for
       our clients.”

       Emad Rizk, President and CEO of Cotiviti, said, “HMS’ capabilities are highly
       complementary to Cotiviti’s product portfolio. We are excited to broaden our
       impact by reaching more customers and introducing new technologies to the
       marketplace. Together, our commitment to helping organizations better assess,
       manage, and improve clinical and financial outcomes is more compelling than
       ever."

       Transaction Details

       The transaction will result in an enterprise value for HMS of approximately $3.4
       billion. The transaction, which was unanimously approved by HMS’ Board of
       Directors, is expected to close in the first half of 2021. The closing of the transaction
       is subject to the approval of HMS shareholders and the satisfaction of customary
       closing conditions, including applicable regulatory approvals.

       Advisors

       Barclays is acting as financial advisor to HMS, and Latham & Watkins LLP is
       serving as legal advisor to HMS.

       Goldman Sachs & Co. LLC is acting as exclusive financial advisor to Gainwell,
       and Schulte Roth & Zabel LLP is serving as legal advisor to Gainwell.


       27.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that HMS’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       28.     On February 4, 2021, HMS filed the Proxy Statement with the SEC in connection

with the Proposed Transaction.        The Proxy Statement was furnished to the Company’s




                                                  7
         Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 8 of 16




stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning HMS Financial Projections

       29.     The Proxy Statement fails to provide material information concerning financial

projections by HMS management and relied upon by Barclays in its analysis. The Proxy Statement

discloses management-prepared financial projections for the Company which are materially

misleading. The Proxy Statement indicates that in connection with the rendering of its fairness

opinion, that the Company prepared certain non-public financial forecasts (the “Company

Projections”) and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but fails

to provide, certain information in the projections that HMS management provided to the Board

and the financial advisors. Courts have uniformly stated that “projections … are probably among

the most highly-prized disclosures by investors. Investors can come up with their own estimates

of discount rates or [] market multiples. What they cannot hope to do is replicate management’s

inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d

171, 201-203 (Del. Ch. 2007).

       30.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: Adjusted EBITDA, EBITDA,




                                                8
         Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 9 of 16




NOPAT, and Unlevered Free Cash Flow, but fails to provide line items used to calculate these

metrics and/or a reconciliation of these non-GAAP metrics to their most comparable GAAP

measures, in direct violation of Regulation G and consequently Section 14(a).

       31.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       32.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1

       33.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                  9
         Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 10 of 16




Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Barclays’s Financial Analysis

       34.     With respect to Barclays’s Selected Comparable Company Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

Barclays in the analysis.

       35.     With respect to Barclays’s Selected Precedent Transactions Analysis for the

Company, the Proxy Statement fails to disclose the individual multiples and metrics for the

transactions observed by Barclays in the analysis, including the values and premiums of the

transactions, and dates of closing of the transactions.

       36.     With respect to Barclays’s Discounted Cash Flow Analysis for the Company, the

Proxy Statement also fails to disclose: (i) the projected terminal values for the Company; (ii) the

inputs and assumptions underlying the use of perpetuity growth rates of 4.0% to 5.0%; (iii) the

inputs and assumptions underlying the range of discount rates ranging from 9.0% to 10.0%; (iv)

the line items values used to calculate the after-tax unlevered free cash flows, including, tax-

affected earnings before interest, tax expense, amortization (excluding amortization of purchased

intangibles), depreciation and amortization (excluding amortization of purchased intangibles),

capital expenditures, acquisition expenditures and changes in working capital, and stock-based

compensation expense; (v) net debt of the Company as of September 30, 2020; and (vi) the fully

diluted number of shares of HMS stock.

       37.     With respect to Barclay’s Leveraged Acquisition Analysis, the Proxy Statement

fails to disclose the inputs and basis for using the following assumptions in its analysis: (i) a debt

capital structure of HMS comprised of pro forma leverage of total debt to EBITDA of 7.0x, (ii) an




                                                 10
           Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 11 of 16




equity investment that would achieve an internal rate of return of 17.5% on equity invested during

a five-year period, and (iii) a projected EBITDA terminal value multiple of 11.5x to 14.5x for such

period.

          38.   With respect to Barclay’s Illustrative Present Value of Future Stock Price Analysis,

the Proxy Statement fails to disclose: (i) the implied future enterprise values of HMS for fiscal

year end 2021 and each of the next two fiscal year ends; (ii) the basis and inputs for applying ratios

of HMS’s EV to EBITDA ranging from 11.5x to 14.5x to NTM EBITDA estimates; (iii) projected

amount of HMS’s net debt as of each respective fiscal year end; (iv) the estimated fully diluted

number of shares of HMS common stock; (v) the inputs and assumptions for using a discount rate

of 10.5%; (vi) the estimate of the cost of equity for HMS.

          39.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          40.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement



                                                 11
         Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 12 of 16




which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       42.     Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Barclays and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       43.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       44.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of




                                                  12
           Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 13 of 16




the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

          45.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.   The Individual Defendants acted as controlling persons of HMS within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as directors of

HMS, and participation in and/or awareness of the Company’s operations and/or intimate

knowledge of the incomplete and misleading statements contained in the Proxy Statement filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision making of HMS, including the content and dissemination of the various

statements that Plaintiff contends are materially incomplete and misleading.

          48.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.




                                                 13
         Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 14 of 16




       49.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of HMS, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       50.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       51.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       53.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                 14
           Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 15 of 16




                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




 Dated: February 8, 2021                            WOLF HALDENSTEIN ADLER
                                                    FREEMAN & HERZ LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   270 Madison Avenue
                                                   New York, NY 10016
                                                   Telephone: (212) 545-4600
                                                   Facsimile: (212) 686-0114


                                                  15
Case 1:21-cv-01108-AJN Document 1 Filed 02/08/21 Page 16 of 16




                               Email: melwani@whafh.com

                               Attorneys for Plaintiff




                              16
